         Case 1:19-cv-00718-RP Document 7-1 Filed 09/10/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

DISCOVERORG DATA, LLC,                       §
                                             §
                      Plaintiff,             §
                                             §
v.                                           §       Civil Action No. 1:19-cv-718-RP
                                             §
LIFESIZE, INC.,                              §
                                             §
                      Defendant.             §

          ORDER GRANTING MOTION TO EXTEND TIME TO ANSWER,
                   PLEAD OR OTHERWISE RESPOND

      The Court, having considered Defendant Lifesize, Inc.’s Second Unopposed Motion to

Extend Time For Defendant to Answer, Plead, or Otherwise Respond (the “Motion”) to the First

Amended Complaint and Jury Demand of DiscoverOrg Data, LLC, GRANTS the Motion.

      It is therefore ORDERED that Defendant Lifesize, Inc.’s deadline to answer, plead, or

otherwise respond to the First Amended Complaint is extended through and including

September 25, 2019.

      IT IS SO ORDERED.


             SIGNED this ________of September, 2019.




                                             HON. ROBERT PITMAN
                                             UNITED STATES DISTRICT JUDGE
